Citation Nr: 0330236	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1974 to September 
1976.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to an increased 
evaluation for degenerative joint disease of the right knee.  

In a written statement and a letter from a private physician 
received in August 2002, the veteran appears to raise 
informal claims of entitlement to service connection for 
carpal tunnel syndrome and hypertension.  See 38 C.F.R. 
§ 3.155 (2003).  In addition, a VA medical examiner in July 
2001 determined that the veteran's service-connected right 
knee disability prevented him from continuing in his current 
employment as a welder, and that he would require a job 
change.  The Board of Veterans' Appeals (Board) finds that 
this medical opinion raises informal claims for retraining 
under VA vocational rehabilitation and for a total disability 
evaluation for compensation purposes on the basis of 
individual unemployability (TDIU).  See 38 C.F.R. §§ 4.16, 
21.31, 21.40, 21.41, 21.44 (2003).  The Board finds that 
these issues are not properly before it, and that they are 
not inextricably intertwined with the issues on appeal.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, 
these matters are referred to the RO for clarification, 
initial consideration and appropriate adjudicative action 
if/as warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The veteran was provided with a VA compensation examination 
in July 2001.  On this examination, he indicated that his 
right knee symptoms underwent exacerbation two to three times 
a day that he described as "horrible."  The examination 
found the right knee had reduced range of motion, swelling, 
and effusion.  Range of motion in the right knee was noted to 
be from 0 to 130 degrees with pain, crepitation, and 
ankylosis.  The examiner failed to comment on whether the 
veteran was undergoing a period of exacerbation during the 
examination or whether additional limitation would be 
expected during exacerbation of symptomatology.  Also, it 
appears that the finding for ankylosis (that is, a fixed 
joint) appears to be inconsistent with the reported range of 
motion.

The Board finds that the examiner of July 2001 failed to 
determine if the veteran's right knee disability caused 
additional functional loss as a result of flare-ups of 
symptomatology.  Such an opinion is required under the CAVC's 
holding in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
which held that when evaluating musculoskeletal disabilities 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  On remand, a new 
examination must be obtained to provide such opinions.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

In June 2001, the RO received a "health summary" of the 
veteran's treatment by his local VA Medical Center.  A review 
of this document indicates that it merely notes the dates he 
was seen, but fails to provide any information on the 
clinical findings on examination.  This summary fails to 
provide any information useful for rating purposes.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Therefore, the 
RO should obtain copies of the actual treatment records from 
the VA Medical Center.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(3); see also Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992) (VA's duty to assist requires it to obtain all 
pertinent medical records which have been called to its 
attention by a claimant and by the evidence already of 
record.)



The veteran submitted a written statement in August 2002 that 
identified medical treatment at a VA Medical Center, military 
medical facilities, and with a private physician since the 
issuance of the Statement of the Case (SOC) in November 2001.  
VA's duty to assist requires VA to develop these medical 
records.  

The veteran indicated on his VA examination in July 2001 that 
he was seeking assistance from a state agency for retraining 
in a new field of employment.  On remand, the RO should 
inquire of the veteran whether this application/determination 
required medical evaluation.  If so, these records should be 
obtained on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 69-72 (1992).  

At his VA compensation examination in July 2001, the veteran 
claimed that his right knee disability had prohibited him 
from continuing in his line of work as a welder.  He 
indicated that he had filed a claim with a state agency to be 
retrained in another field of employment.  

The examiner found that the veteran's knee disability had a 
moderate to severe effect on his "usual" occupation and the 
veteran was faced with a job change.  This examiner then went 
on to comment that at the current time the veteran was 
largely unemployable because of his knee problem.  

In the SOC of November 2001, the RO denied referral under 
38 C.F.R. § 3.321(b)(1) for an extra-schedular rating because 
"the disability would not prevent the veteran from seeking 
numerous other occupations that do not require [him] to bend 
down."  The criteria at 38 C.F.R. § 3.321(b)(1) indicates 
that referral is warranted when the disability in question 
has resulted in frequent hospitalizations and/or marked 
interference with employment.  The reasons and bases used by 
the RO do not appear to address this criteria.  On remand, 
the VBA AMC should provide a reasons and bases for its 
determination regarding 38 C.F.R. § 3.321(b)(1) that address 
the criteria at this regulation.


Finally, the veteran was informed of VA's duty to notify and 
assist in the development of his claim by letter of June 
2001.  This letter specifically referenced the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub.L. No. 106-
475, 114 Stat. 2096 (2000).  However, this letter indicates 
that he was informed of a requirement to respond within 60 
days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA AMC must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).




2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his right knee disability since 
August 2000.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

In this regard, the veteran should be 
specifically requested to submit a signed 
release form in order to obtain his 
treatment records from Dr. Doug 
Cromack(?) of the South Texas Plastic 
Surgery Associates.  



In addition, the VBA AMC should obtain 
the veteran's treatment records, to 
include clinical findings, from the Audie 
Murphy VA Medical Center, "Task Force 
Falcon Medical Hospital" (APO AE 09340), 
and the Brooke Army Medical Center at 
Fort Sam Houston, Texas, for the period 
from August 2000 to the present time.  
All identified private treatment records 
should be requested directly from the 
healthcare providers.  

4.  The VBA AMC should contact the 
veteran and request that he inform VA 
whether he has filed a claim for 
vocational rehabilitation with the 
"Texas Rehabilitation Commission" and, 
if so, did this application/process 
require the veteran to undergo medical 
evaluation.  

If he answers in the affirmative, the VBA 
AMC should obtain the appropriate signed 
release form and ask the state agency to 
provide all medical evidence regarding 
the veteran's claim/program in its 
possession.  All responses and evidence 
obtained from the veteran and/or the 
state agency must be associated with the 
claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).



6.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a special orthopedic examination 
by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary to 
determine the nature and extent of 
severity of his service-connected right 
knee disability, to include degenerative 
joint disease.  
The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.
The examiner should review the results of 
any testing requested prior to completion 
of the report.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  
The examiner is requested to provide 
opinions on the following questions:

a.  What is the range of motion in 
the right knee as measured in 
degrees?  Does the veteran 
experience instability in the right 
knee?  If so, please describe the 
extent of this instability.




b.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination as a result 
of his service-connected right knee 
disability, to include degenerative 
joint disease?  The examiner should 
report the extent of any additional 
range of motion loss due to pain 
caused by the knee disability.

c.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If there 
is additional disability the 
examiner should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

d.  What is the degree of the 
veteran's industrial impairment 
exclusively due to his service-
connected right knee disability?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if the are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claim on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  In this regard, 
the VBA AMC should review the medical 
evidence to see if the right knee 
currently exhibits instability.  If so, 
then the VBA AMC should provide the 
veteran with a separate evaluation for 
the instability in the knee.  See 
VAOPGCPREC 23-97.  In addition, the VBA 
AMC should determine whether referral for 
an extra-schedular evaluation, based on 
the criteria found at 38 U.S.C.A. 
§ 3.321(b)(1), is warranted.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for increased evaluation, and may in 
fact result in its denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


